                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 17-cv-02976-CMA-NYW

WANIKA HOWELL,

       Plaintiff,

v.

LIBERTY LIFE ASSURANCE COMPANY OF BOSTON,

       Defendant.


  ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
         DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________

       This matter is before the Court on Defendant Liberty Life Assurance Company of

Boston’s Motion for Summary Judgment or, in the Alternative, Motion for Judgment on

the Record (Doc. # 57) and Plaintiff’s Motion for Summary Judgment Pursuant to Fed.

R. Civ. P. 56 (Doc. # 59). Both motions have been fully briefed. (Doc. ## 61, 62, 65, 73,

76.) Based on the following reasons, the Court grants Defendant’s Motion and denies

Plaintiff’s Motion.

                                  I.     BACKGROUND

       This life insurance dispute arises out of a motorcycle collision that resulted in the

death of Plaintiff Wanika Howell’s son, Joel McClain (“Decedent”). On December 13,

2015, Decedent was operating a motorcycle headed eastbound on Sunrise Highway in

Merrick, New York. (Doc. # 24-1 at 45.) As Decedent approached the intersection of
Sunrise Highway and Hewlett Avenue, a Lexus SUV traveling westbound on Sunrise

Highway began to make a left turn onto Hewlett Avenue. Decedent collided with the

SUV at a right angle and sustained fatal injuries as a result.

        Witnesses described Decedent traveling at a high rate of speed immediately

before the collision. See, e.g., (id. at 63). Additionally, Decedent did not have a valid

license to operate a motorcycle, and the registration plate displayed on the motorcycle

had been issued for a different vehicle. After investigating the incident, Detective Gary

T. Ferrucci concluded, inter alia, that “[o]peration of this vehicle by [Decedent] [was]

neither reasonable nor prudent . . . .” (Id. at 48.) Detective Ferrucci later stated that

Decedent would have been charged with reckless driving if he had survived the

collision. (Id. at 6.)

        At the time of the collision, Decedent was insured as Plaintiff’s dependent under

a Group Life Insurance Policy (“the Policy”), which Plaintiff had purchased from

Defendant through her employer’s Employee Retirement Income Security Act (“ERISA”)

welfare plan. See 29 U.S.C. § 1001, et seq. Defendant was the claims administrator,

and pursuant to the terms of the Policy, Defendant had “the authority, in its sole

discretion, to construe the terms of [the Policy] and to determine benefit eligibility . . . .”

(Doc. # 24 at 51.)

        The Policy offered both life and accidental death and dismemberment (“AD&D”)

benefits. Plaintiff filed claims for both types of benefits, and Defendant paid Plaintiff’s life

insurance claim in full. (Doc. # 24-1 at 132.) However, Defendant denied Plaintiff’s claim

for AD&D benefits.


                                               2
       The Policy provides AD&D benefits when a covered dependent “suffers a loss

solely as the result of an accidental injury that occurs while covered,” but various

exclusions may preclude coverage if they apply to a claim. (Doc. # 24 at 31.) Relevant

here, the Policy indicates that “[n]o benefits are payable for any loss that is contributed

to or caused by . . . committing or attempting to commit a felony or misdemeanor . . . .”

(Id. at 46.) After conducting an investigation, Defendant determined that the

felony/misdemeanor exclusion applied to Plaintiff’s claim because Decedent was driving

recklessly at the time of the collision, which is a misdemeanor under New York law.

       Plaintiff subsequently appealed the denial of AD&D benefits. However, on

September 5, 2017, Defendant informed Plaintiff that it had considered Plaintiff’s appeal

and determined that the denial would be maintained. (Id. at 12.) Defendant also

informed Plaintiff of her right to file a civil action challenging the adverse benefit

determination under section 502(a) of ERISA. (Id. at 15.) This lawsuit followed.

                              II.    STANDARD OF REVIEW

       When both parties move for summary judgment in an ERISA case, “summary

judgment is merely a vehicle for deciding the case; the factual determination of eligibility

for benefits is decided solely on the administrative record, and the non-moving party is

not entitled to the usual inferences in its favor.” LaAsmar v. Phelps Dodge Corp. Life,

Accidental Death & Dismemberment and Dependent Life Ins. Plan, 605 F.3d 789, 796

(10th Cir. 2010) (internal quotation marks and citation omitted). As a preliminary matter,

however, the Court must determine the appropriate standard to be applied to

Defendant’s decision to deny benefits. Id.


                                               3
       Where, as here, a “benefit plan gives the administrator or fiduciary discretionary

authority to determine eligibility for benefits or to construe the terms of the plan,” the

decision is subject to an arbitrary and capricious standard of review. 1 Dardick v. Unum

Life Ins. Co. of Am., 739 F. App'x 481, 485 (10th Cir. 2018) (quoting DeGrado v.

Jefferson Pilot Fin. Ins. Co., 451 F.3d 1161, 1167 (10th Cir. 2006)).

       Under the arbitrary and capricious standard, the administrator’s decision need

not be the only logical one or the best one; the decision will be upheld so long as it is

“grounded on any reasonable basis.” Kimber v. Thiokol Corp., 196 F.3d 1092, 1098

(10th Cir. 1999). Thus, reviewing courts “need only assure that the administrator’s

decision falls somewhere on a continuum of reasonableness—even if on the low end.”

Nance v. Sun Life Assurance Co. of Canada, 294 F.3d 1263, 1269 (10th Cir. 2002). To

determine if a decision falls somewhere on a continuum of reasonableness, courts look

for “‘substantial evidence’ in the record to support the administrator’s conclusion,

meaning ‘more than a scintilla’ of evidence ‘that a reasonable mind could accept as



1 Plaintiff argues that, pursuant to Colo. Rev. Stat. § 10-3-1116(2 & 3), the applicable standard
of review is de novo. (Doc. # 59 at 1–3.) Section 10-3-1116(2) provides, in pertinent part, that an
insurance policy “issued in this state that offers health or disability benefits shall not contain a
provision purporting to reserve discretion to the insurer, plan administrator, or claim
administrator to interpret the terms of the policy, . . . or to determine eligibility for benefits.”
Section 10-3-1116(3) provides, in pertinent part, that an insurance policy “issued in this state
shall provide that a person who claims health, life, or disability benefits, whose claim has been
denied in whole or in part, . . . shall be entitled to have his or her claim reviewed de novo in any
court with jurisdiction and to a trial by jury.” However, the Court is persuaded by Judge
Raymond Moore’s thorough and well-reasoned analysis in Shafer v. Metro. Life Ins. Co., 80 F.
Supp. 3d 1244 (D. Colo. 2015). In Shafer, the court determined that because § 10-3-1116(2)
“addresses insurance policies, contracts or plans which offer ‘health or disability benefits,’” it is
inapplicable to plans that involve life insurance, such as the one at issue in the instant case. Id.
at 1254 n.3. Further, the court held that § 10–3–1116(3) “conflicts with ERISA's remedial
scheme . . ., and thus, ERISA preempts Section 10-3-1116(3).” Id. at 1255.

                                                 4
sufficient to support a conclusion.’” Eugene S. v. Horizon Blue Cross Blue Shield of N.J.,

663 F.3d 1124, 1134 (10th Cir. 2011) (citation omitted).

       However, “[i]n cases such as this one, where the same entity serves as the

administrator and payor, an inherent, dual-role conflict of interest exists.” Loughray v.

Hartford Grp. Life Ins. Co., 366 F. App'x 913, 923 (10th Cir. 2010) (citing Metro. Life Ins.

Co. v. Glenn, 554 U.S. 105, 108 (2008)). Nevertheless, “[t]he existence of a dual-role

conflict does not alter the standard of review, but [courts] weigh the conflict as one of

many case-specific factors in determining whether the administrator's decision was an

abuse of discretion.” Id. (emphasis added) (citing Glenn, 554 U.S. at 115–16; Holcomb

v. Unum Life Ins. Co. of Am., 578 F.3d 1187, 1192 (10th Cir. 2009)). Thus, courts

“employ a sliding scale approach in which the conflict is accorded more or less weight

depending upon the seriousness of the conflict . . . .” Id.

       Pursuant to the sliding scale approach, courts give dual-role conflicts “greater

weight ‘where circumstances suggest a higher likelihood that [the conflict] affected the

benefits decision . . . .’” Id. (quoting Glenn, 554 U.S. at 117). On the other hand, a

conflict “‘should prove less important (perhaps to the vanishing point) where the

administrator has taken active steps to reduce potential bias and to promote accuracy.’”

Holcomb, 578 F.3d at 1193 (quoting Glenn, 554 U.S. at 117).

                                   III.    DISCUSSION

       Plaintiff argues that Defendant’s dual-role conflict of interest substantially

contributed to its denial of AD&D benefits. See (Doc. # 59 at 16–17). Additionally,




                                              5
Plaintiff argues that Defendant’s decision-making process was not based on substantial

evidence. See (id. at 17). The Court will consider each issue in turn.

A.     WEIGHT ATTRIBUTED TO THE DUAL-ROLE CONFLICT OF INTEREST

       Plaintiff’s main argument regarding Defendant’s conflict of interest relates to

Detective Ferrucci’s statement that Decedent would have been charged with reckless

driving if he had survived the collision. According to Defendant’s claim file for this case,

Detective Ferrucci made the statement during a conversation with a claims adjuster—

David MacFazden—during Defendant’s investigation of Plaintiff’s claim for AD&D

benefits. Specifically, Mr. MacFazden noted that he spoke with Detective Ferrucci on

April 6, 2017, and Detective Ferrucci “confirmed that [Decedent] would have been

charged for [sic] reckless driving had he survived.” (Doc. # 21-1 at 6.) Plaintiff asserts:

       This entire denial is based on a supposed communication between the
       adjuster and an investigating officer with no effort to document what was
       said, such that this whole denial comes down to the credibility of an adjuster
       who claims never to have written a confirming letter following a phone call
       in his life, and does not understand why people do things like that.

(Doc. # 59 at 16.)

       Thus, Plaintiff effectively argues that Mr. MacFazden misrepresented his

conversation with Detective Ferrucci, and Defendant’s denial of benefits is built upon

that false premise. Plaintiff presented the same argument to Magistrate Judge Wang in

an effort to engage in discovery to ascertain whether or not the conversation in question

took place. See (Doc. # 45) (Magistrate Judge Wang’s Order on Motion Requesting

Discovery). Plaintiff’s counsel, Samuel Livingston, supported his argument with a letter

he had written to defense counsel. (Doc. # 27-4.) In the letter, Mr. Livingston stated that


                                              6
he personally spoke with Detective Ferrucci, who indicated that “he never did state

that [Decedent] would have been charged with reckless driving under these

circumstances.” (Id. at 1) (emphasis added). Mr. Livingston also expressed his

willingness to depose Detective Ferrucci, stating “. . . perhaps we can conduct a

deposition to resolve this matter, which I hope is unnecessary as I believe the officer

was cooperative and basically stated he had been misquoted in the past.” (Id. at 2.)

       Based on Mr. Livingston’s representations, Magistrate Judge Wang permitted

Plaintiff to conduct “a sixty minute deposition of Detective Ferrucci, and a sixty minute

deposition of [Mr. MacFazden].” (Doc. # 45 at 18.) However, Magistrate Judge Wang

expressed skepticism as to the veracity of Mr. Livingston’s allegations, indicating that

“[t]o the extent Plaintiff’s counsel has misrepresented Detective Ferrucci’s remarks in an

effort to obtain the requested depositions, this court is confident that Defendant will

raise any such issue with the court, if appropriate.” (Id. at 14 n.5.)

       Armed with an apparent “smoking gun” and the power to produce a checkmate

argument showing Defendant’s bad faith, Mr. Livingston chose not to take Detective

Ferrucci’s deposition. 2




2 Mr. Livingston cites “the time, expense, and logistics” of taking Detective Ferrucci’s deposition
as an explanation for his decision not to take the deposition. (Doc. # 63 at 2.) However, Mr.
Livingston’s justification is difficult to reconcile with: Mr. Livingston’s prior representations
expressing his willingness to take Detective Ferrucci’s deposition, see (Doc. # 27-4 at 2); the
importance of the information Detective Ferrucci allegedly had; Mr. Livingston’s decision to take
the deposition of Mr. MacFazden despite the fact that Detective Ferrucci’s testimony appeared
to be substantially more important; and the fact that modern technology can significantly reduce
the costs associated with long-distance depositions, see, e.g., Shell v. Henderson, No. 09-cv-
00309-MSK-KMT, 2013 WL 1124693, at *1 (D. Colo. Mar. 18, 2013) (allowing deposition of out-
of-state deponent to be taken via Skype).

                                                 7
       Instead, Mr. Livingston decided to utilize the letter that he wrote to assert the

truth of Detective Ferrucci’s alleged statement to Mr. Livingston as the factual basis for

his argument that Defendant’s decision-making process was arbitrary and capricious.

(Doc. # 59 at 12–13) (Plaintiff’s Motion for Summary Judgment) (“. . . discussions

between Plaintiff’s council [sic] and detective Ferrucci revealed that the Detective [sic]

informed the adjuster that charging Mr. McLean [sic] with reckless driving was only a

possibility. Plaintiff’s counsel then confirmed that discussion by correspondence to the

officer.” (citing Mr. Livingston’s letter to defense counsel)). The story of Mr. Livingston’s

letter reached its climax when, in response to Defendant’s Motion to Strike the letter,

Mr. Livingston stated that “[t]he letter between Plaintiff's counsel and Detective Ferrucci

was generated for the sole purpose of the [discovery] Motion filed earlier and ruled

upon by Magistrate Wong [sic].” (Doc. # 66 at 3) (emphasis added). However, that

statement fails to take into account that Mr. Livingston had relied on the letter to support

a crucial argument in the Motion for Summary Judgement that he filed a month earlier.

       Thus, although Mr. Livingston’s strategy was intended to illustrate a

misrepresentation at the heart of Defendant’s decision-making process, his strategy

served only to expose his own misrepresentations. Therefore, the Court attributes no

weight to Mr. Livingston’s allegations regarding Detective Ferrucci’s statements.

       Alternatively, Plaintiff argues that Defendant’s decision-making process was

biased. Specifically, Plaintiff argues that Mr. MacFazden: did not consider potentially

relevant information such as the opinion of other police officers involved in the

investigation of the collision; did not question why the other driver did not receive a


                                              8
citation; and did not send a letter to Detective Ferrucci to confirm the statements

Detective Ferrucci made on the phone. (Doc. # 59 at 17–19.) However, Plaintiff has

failed to demonstrate that Defendant’s dual-role conflict of interest was an important

factor in Defendant’s decision to deny benefits.

       A plaintiff may show that conflict of interest played a significant role in an

administrator’s decision-making process if the plaintiff establishes that the administrator

“ha[d] a history of biased claims administration.” Glenn, 554 U.S. at 117. For example, a

plaintiff could show that an administrator “gives a bonus for administrators who denied

benefits to every 10th beneficiary.” Id. at 123. On the other hand, administrators can

reduce the impact of a conflict by, for example, “walling off claims administrators from

those interested in firm finances, or by imposing management checks that penalize

inaccurate decisionmaking irrespective of whom the inaccuracy benefits.” Id. at 117.

       In the instant case, Plaintiff’s arguments regarding Mr. MacFazden’s

investigation, at best, raise a question of whether Defendant’s ultimate decision was

based on sufficient evidence. However, with the exception of Mr. Livingston’s

questionable letter, Plaintiff has not produced any evidence that Mr. MacFazden was

actually biased or that Defendant’s dual-role as administrator and payor had any impact

on Defendant’s decision to deny benefits.

       Moreover, Defendant has presented evidence that it took steps to minimize the

impact of its dual-role and promote accuracy in its claim determination process.

Specifically, Defendant implemented an appeal procedure, according to which Plaintiff’s

initial claim denial was reviewed by a consultant who had no prior role in Plaintiff’s


                                              9
claim, and Defendant encouraged Plaintiff submit additional information in support of

her claim. (Doc. # 57 at 9–11.) In sum, although the Court will consider Defendant’s

inherent conflict of interest as a factor in determining whether its decision was arbitrary

and capricious, the Court attributes little weight to the conflict in making that

determination.

B.     WHETHER THE DENIAL OF BENEFITS WAS ARBITRARY OR CAPRICIOUS

       Defendant denied Plaintiff’s claim based on the Policy’s felony/misdemeanor

exclusion. (Doc. # 24-1 at 30.) Pursuant to New York law:

       Reckless driving shall mean driving or using any motor vehicle, motorcycle
       or any other vehicle propelled by any power other than muscular power or
       any appliance or accessory thereof in a manner which unreasonably
       interferes with the free and proper use of the public highway, or
       unreasonably endangers users of the public highway. Reckless driving is
       prohibited. Every person violating this provision shall be guilty of a
       misdemeanor.

N.Y. VTL § 1212. New York courts have explained that “[r]eckless driving . . . means the

running or operation of an automobile under such circumstances as to show a reckless

disregard of the consequences.” People v. Leontiev, 956 N.Y.S.2d 832, 838 (Dist. Ct.

2012) (citation omitted). “Although ‘unreasonableness’ is a necessary constituent of the

crime . . . sufficient facts from which the characterization may be inferred that

defendant's operation of this automobile ‘unreasonably’ interfered with the free and

proper use of the highway, and ‘unreasonably’ endangered users thereof,” will “sustain

the sufficiency of the accusatory instrument.” Id. (citation omitted).

       Based on its analysis of the facts surrounding the collision, Defendant reasonably

concluded that Decedent’s operation of his motorcycle constituted reckless driving.


                                              10
Without providing an exhaustive list, the Court notes that the following facts were

material to Defendant’s decision that Decedent was operating the motorcycle recklessly:

    •   Four witnesses recalled that Decedent was traveling unreasonably fast. One
        witness, Catherine Riccards, was beginning to drive through an intersection
        when Decedent passed her on her right side. Ms. Riccards recalled that
        Decedent, “took off at a very high speed.” (Doc. # 24-1 at 63.) Ms. Riccards saw
        the Lexus SUV making a left turn at the next intersection, and she “felt that there
        was going to be an accident because the motorcycle was going so fast.” (Id.);

    •   Detective Ferrucci investigated the incident and noted that Decedent’s operation
        of the motorcycle at the time of the collision was “neither reasonable nor prudent
        . . . .” (Id. at 48.) Detective Ferrucci’s conclusion was based, in part, on the fact
        that Decedent was operating the motorcycle without a valid license. (Id.); and

    •   Detective Ferrucci stated that Decedent would have been charged with reckless
        driving if he had survived the collision. (Id. at 6.)

The foregoing facts constitute substantial evidence, which “a reasonable mind could

accept as sufficient to support [the] conclusion” that Decedent was operating the

motorcycle in a manner that was unreasonably dangerous or reckless. Eugene S., 663

F.3d at 1134. Therefore, because Defendant’s claim determination was reasonable and

based on substantial evidence, its determination was neither arbitrary nor capricious. 3

                                     IV.     CONCLUSION

        Based on the foregoing, the Court ORDERS as follows:

    •   Plaintiff’s Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56 (Doc. #

        59) is DENIED;



3 Plaintiff argues that Defendant’s decision regarding its reckless driving determination is faulty
because Decedent was never charged with or convicted of a crime. See (Doc. # 62 at 3).
However, “a conviction based on proof beyond a reasonable doubt is not needed” in order to
trigger an exclusion in an AD&D policy based on criminal conduct. See, e.g., Kay-Woods v.
Minnesota Life Ins. Co., 622 F. Supp. 2d 704, 709 (S.D. Ill. 2009).

                                                 11
•   Defendant’s Motion for Summary Judgment or, in the Alternative, Motion for

    Judgment on the Record (Doc. # 57) is GRANTED. The Clerk of the Court

    respectfully is directed to enter judgment in favor of Defendant Liberty Life

    Assurance Company of Boston and against Plaintiff Wanika Howell;

•   Defendant’s Motion Opposing Supplementation of the Administrative Record

    (Doc. # 58) and Defendant’s Motion to Strike Letter from Plaintiff’s Counsel (Doc.

    # 60) are both DENIED AS MOOT.




    DATED: September 25, 2019


                                              BY THE COURT:


                                              _____________________________
                                              CHRISTINE M. ARGUELLO
                                              United States District Judge




                                         12
